UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4316


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL B. MARTISKO,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cr-00104-IMK-3)


Submitted:   September 23, 2010            Decided:   October 20, 2010


Before SHEDD and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tracy Weese, Shepherdstown, West Virginia, for Appellant. Betsy
C. Jividen, United States Attorney, Zelda E. Wesley, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael B. Martisko appeals the eight-month sentence

imposed following the district court’s revocation of his term of

supervised release.           Martisko’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there    are    no     meritorious    grounds      for    appeal       but   questioning

whether       the    district     court    erred    in     denying        Martisko      the

opportunity to allocute and in failing to conduct a Federal Rule

of Criminal Procedure 11 (“Rule 11”) colloquy at the revocation

hearing.       Martisko was advised of his right to file a pro se

supplemental         brief,   but    he    has   not      done    so.        Finding     no

reversible error, we affirm.

               Counsel first argues that the district court erred in

denying Martisko the opportunity to allocute.                          Because Martisko

did not raise this objection in the district court, we review

for plain error.          United States v. Muhammad, 478 F.3d 247, 249

(4th Cir. 2007).          To demonstrate plain error, a defendant must

show that: (1) there was an error; (2) the error was plain; and

(3)     the    error     affected    his    “substantial          rights.”         United

States v. Olano, 507 U.S. 725, 732 (1993).                   Nonetheless, even if

the   defendant’s        substantial      rights    are    affected,         we   are   not

required      to    correct   a   plain    error    unless       “‘a    miscarriage      of

justice would otherwise result,’” id. at 736 (quoting United

States v. Young, 470 U.S. 1, 15 (1985)), meaning that “the error

                                            2
‘seriously        affect[s]         the     fairness,           integrity       or     public

reputation      of    judicial       proceedings.’”              Id.     (quoting      United

States v. Atkinson, 297 U.S. 157, 160 (1936)).

            Before imposing sentence upon revocation of supervised

release,     the      district       court       must     give     the     defendant     “an

opportunity to make a statement and present any information in

mitigation.”         Fed. R. Crim. P. 32.1(b)(2)(E).                   Our review of the

record    leads      us    to   conclude     that       the    district     court     plainly

erred in failing to allow Martisko the opportunity to speak in

mitigation.       We conclude, however, that the error did not affect

Martisko’s substantial rights.                   See Muhammad, 478 F.3d at 249

(“[A] defendant [is] not prejudiced by the denial of allocution

when there was no possibility that he could have received a

shorter sentence.”).

            Martisko also argues that the district court erred by

failing    to     conduct       a   Rule    11    plea        colloquy    to    ensure    his

admissions to the supervised release violations were voluntary.

However, given the nature of revocation proceedings, “the full

panoply    of     procedural        safeguards      associated         with     a    criminal

trial” are not required during such proceedings, and Rule 11 is

inapplicable.         Black v. Romano, 471 U.S. 606, 613 (1985); see

United    States      v.    Stehl,    665    F.2d       58,    59-60     (4th   Cir.    1981)

(holding that Rule 11 is not applicable to probation revocation

proceedings).         Moreover,      because Martisko clearly admitted to a

                                             3
number    of    the    violations       as   set     out     in   the    petitions     for

revocation       without         protest,     we     conclude       that     there     was

sufficient evidence to support the district court’s revocation.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     affirm        the   district      court’s      judgment     and    deny

counsel’s motion to withdraw.                This court requires that counsel

inform    Martisko,        in    writing,     of    his    right    to     petition    the

Supreme   Court       of   the    United     States    for    further      review.      If

Martisko requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                         Counsel’s

motion must state that a copy thereof was served on Martisko.

We   dispense     with     oral    argument        because    the   facts     and    legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             4